 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL T. BAILET-STONER,                             No. 2:17-cv-1108-JAM-EFB PS
12                       Plaintiff,
13              v.                                       ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    LISA SALCIDO, ELAINA CAMAS,
      MARIA EGLACIAS, and PRODUCT
15    DEVELOPMENT CORPORATION,
16                       Defendants.
17

18          On May 31, 2018, the court granted plaintiff’s request to proceed in forma pauperis and

19   directed the clerk to provide plaintiff with the forms required to effect service on defendant

20   Product Development Corporation. ECF No. 3.1 The court further directed plaintiff to provide to

21   the U.S. Marshal within fourteen days all information needed to effect service of process and to

22   file a statement with the court within fourteen days thereafter that the documents were submitted.

23   Id. Also on May 31, 2018, the court issued an order which, among other things, set a status

24   (pretrial scheduling) conference for November 14, 2018, directed plaintiff to serve a copy of the

25   order concurrently with service of process, and directed the parties to file status reports fourteen

26   days prior, or by October 31, 2018. ECF No. 5.

27
            1
              This case is before the undersigned pursuant to Eastern District Local Rule 302(c)(21).
28   See 28 U.S.C. § 636(b)(1).
                                                      1
 1          Plaintiff did not timely file a statement that the service documents were submitted to the
 2   Marshal, nor did he file a status report as required by the May 31, 2018 order. Accordingly, the
 3   status conference was continued, and plaintiff was ordered to show cause, in writing, by no later
 4   than December 12, 2018, why the case and/or any unserved defendants should not be dismissed
 5   as a result of his failure to follow court orders and/or for failure to provide the Marshal with the
 6   necessary documents to effect service of process.
 7          That deadline has passed and plaintiff has not responded to the court’s order to show
 8   cause. Accordingly, it is hereby ORDERED that the January 9, 2019 status (pretrial scheduling)
 9   conference is vacated.
10          Further, it is RECOMMENDED that this action be dismissed for failure to prosecute and
11   failure to comply with court orders. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
12          These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
14   after being served with these findings and recommendations, any party may file written
15   objections with the court and serve a copy on all parties. Such a document should be captioned
16   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
17   within the specified time may waive the right to appeal the District Court’s order. Turner v.
18   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
19   Dated: January 7, 2019.
20

21

22

23

24

25

26

27

28
                                                         2
